                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 DELORES LOOPER on behalf of the
 ESTATE OF JOSEPH LOOPER,

                       Plaintiff,

                       v.                            CAUSE NO.: 1:19-CV-197-HAB-SLC

 WILLIAM BARR, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Delores Looper, proceeding without the benefit of counsel, has filed a Complaint

on behalf of the Estate of Joseph Looper. She has named four defendants: United States

Attorney General William Barr, Acting Director of the Bureau of Prisons Hugh Hurwitz,

Superintendent of FCI Beaumont, and Carroll Ellis Haynes. Looper also filed a motion

for leave to proceed in forma pauperis (IFP). When presented with an IFP application,

the district court makes two determinations: (1) whether the suit has sufficient merit; and

(2) whether the plaintiff’s poverty level justifies IFP status. See 28 U.S.C. section 1915(e)(2);

Denton v. Hernandez, 504 U.S. 25, 27 (1992); Smith-Bey v. Hosp. Adm’r, 841 F.2d 751, 757 (7th

Cir. 1988). If a court finds that the suit lacks sufficient merit or that an inadequate showing

of poverty exists, the court must deny the IFP petition. See Smith-Bey, 841 F.2d at 757.

       Furthermore, a court must dismiss a case at any time if it determines that the suit

is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B). To determine whether the suit states a claim under 28 U.S.C. §
1915(e)(2)(B)(ii), a court applies the same standard as it would to a motion to dismiss filed

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000). In deciding a motion to dismiss under Rule 12(b)(6), a court must accept

all well-pleaded factual allegations as true and view them in the light most favorable to

the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). To survive

dismissal, a “complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks and citation omitted). However, “[a] document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

       In this case, the Complaint falls short of what is required to state a claim. In the

Complaint, Looper alleges only the following:

       The defendants committed a Breach of Duty and negligence in their actions
       that allowed Carroll Ellis Haynes provided the access to murder and kill
       Joseph Looper violating his civil rights pursuant to the murder charge of
       Carroll Ellis Haynes pursuant to U.S.C. Sections 1111, 3591 and 3592. The
       said offense was especially heinous, cruel and unwarranted. The cruel
       killing was committed under the supervision and protection of defendants.

But, it is unclear from the Complaint how Attorney General Barr, BOP Director Hurwitz,

or the Superintendent of FCI Beaumont were personally involved in causing Joseph

Looper’s death. “[P]ublic employees are responsible for their own misdeeds but not for

anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). There is no general




                                              2
respondeat superior liability under 42 U.S.C. § 1983. George v. Smith, 507 F.3d 605, 609 (7th

Cir. 2007).

       What this means is that Delores Looper must provide facts explaining what each

of these defendants personally did or did not do that caused Joseph Looper’s death. It is

not enough to merely allege that a defendant was a supervisor or in command.

Furthermore, while the Complaint alleges that Carroll Ellis Haynes murdered Joseph

Looper, it provides no details regarding when, where, or how the murder took place.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The Complaint Delores

Looper filed on behalf of the Estate of Joseph Looper does not contain sufficient factual

allegations to state a claim.

       Although the Estate of Joseph Looper cannot proceed on this Complaint, the

personal representative of the estate may file an amended complaint. See Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013). A copy of this court’s approved form – Civil

Complaint (INND Rev. 8/16) – may be obtained on the court website at

https://www.innd.uscourts.gov/sites/innd/files/CvCmplt.pdf.             If   an    amended

complaint is filed, the cause number of this case, which is on the first page of this Order,

should be placed on the complaint form. As the instructions on the court’s complaint

form explain, the amended complaint must contain a short and plain statement saying


                                             3
what each defendant did wrong. The amended complaint should explain when, where,

why, and how each defendant violated Joseph Looper’s rights. It should include every

fact necessary to explain this case and describe the injuries or damages. The complaint

should use each defendant’s name every time the complaint refers to that defendant.

Additionally, Delores Looper needs to indicate in the amended complaint if she is the

personal representative of Joseph Looper’s estate.

      For these reasons, the Court:

      (1) GRANTS the Estate of Joseph Looper until June 21, 2019, to file an amended

complaint; and

      (2) CAUTIONS the Estate of Joseph Looper that, if there is not a response by this

deadline, the case will be dismissed without further notice.

      SO ORDERED on May 22, 2019.

                                          s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                            4
